      Case Case
           2:20-mj-00325-BNW
                2:20-mj-00325-BNW
                              *SEALED*
                                   Document
                                       Document
                                            3 Filed
                                                 2 12/22/20
                                                    Filed 12/17/20
                                                              Page Page
                                                                   1 of 21 of 2




 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar #13644
 3   BIANCA R. PUCCI
     Assistant United States Attorney
 4   Nevada Bar #12940
     501 Las Vegas Blvd. South, Suite 1100
 5   Las Vegas, Nevada 89101
     Phone: (702) 388-5080
 6   Bianca.Pucci@usdoj.gov
     Attorneys for the United States of America
 7
                                  UNITED STATES DISTRICT COURT
 8                                    DISTRICT OF NEVADA

 9    IN THE MATTER OF SEARCH                            Case No. 2:20-mj-00325-BNW
      OF
10    INFORMATION ASSOCIATED WITH
      FACEBOOK USER ID:                                  Government’s Motion to Unseal Case
11
      100006934789126
12
      AND/OR FACEBOOK USER ID:
13
      www.Facebook.com/Slapajo.Champ
14
      THAT IS STORED AT PREMISES
15    CONTROLLED BY FACEBOOK, INC.

16          The United States of America, by and through the undersigned, respectfully moves this

17   Court for an Order to UNSEAL the instant case. Specifically, the undersigned requests to unseal

18   the Search Warrant filed under the instant case and all related documents in anticipation of

19   producing the same as discovery in Case No. 2:20-mj-00321-DJA.

20   DATED this 17th day of December, 2020.

21                                                Respectfully,

22                                                      NICHOLAS A. TRUTANICH
                                                        United States Attorney
23
                                                        /s/ Bianca R. Pucci
24                                                      BIANCA R. PUCCI
                                                        Assistant United States Attorney
      Case Case
           2:20-mj-00325-BNW
                2:20-mj-00325-BNW
                              *SEALED*
                                   Document
                                       Document
                                            3 Filed
                                                 2 12/22/20
                                                    Filed 12/17/20
                                                              Page Page
                                                                   2 of 22 of 2




 1                            UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEVADA
 2
     IN THE MATTER OF SEARCH                         Case No. 2:20-mj-00325-BNW
 3   OF
     INFORMATION ASSOCIATED WITH
 4   FACEBOOK USER ID:                               Order to Unseal Case

 5   100006934789126

 6   AND/OR FACEBOOK USER ID:

 7   www.Facebook.com/Slapajo.Champ

 8   THAT IS STORED AT PREMISES
     CONTROLLED BY FACEBOOK, INC
 9

10

11         Based on the Motion of the Government, and good cause appearing therefore, IT IS

12   HEREBY ORDERED that the instant case shall be unsealed.
                   22nd
13         DATED this __ day of December, 2020.

14

15
                                                     _______________________________________
16                                                   UNITED STATES MAGISTRATE JUDGE

17

18

19

20

21

22

23

24

                                                 2
